DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/030472 filed on 05/01/2018 which claims benefit of U.S. Serial application 62/500,497 filed on 05/03/2017.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15, 17-18 and 21) in the reply filed on 01/20/2021 is acknowledged.
For the species election: Applicant elects:
Group A: Data type (claims 3-4): choice (c) transcriptome.
Group B: Repeating of sample collection and quantifying cfRNA (claims 10-11, 13): choice (1) During treatment of patient. 
Claims 12 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.

Status of the Claims
Claims 1-15, 17-18, 21 and 58 are pending. Claims 16, 19-20, 22-57 and 59-78 are canceled. Claims 1-11, 13-15, 17-18 and 21 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claims 1-11, 13-15,17-18 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on the preamble recitation of claims 1 and 21, these claims are each directed to a method of monitoring cancer in a patient, yet neither claim 1 nor claim 21 recite any process step that informs how the preamble limitation of “monitoring cancer” is to be established. 
Accordingly, claims 1 and 21 are believed to omit at least one essential active process step directed to monitoring. Claim 21 particularly recites the limitation of “obtaining a plurality of bodily fluids of the patient at a plurality of respective time points” of a cancer patient but does not clarify whether cancer in said patient is to be monitored by quantifying cfRNAs in the plurality of bodily fluids of plurality at respective time points.
Claims 2-11, 13-15 and 17-18 are rejected as they depend from claim 1.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claims 1, 5, 7-9, 13-14 and 21 each recites the limitation “patient- and tumor-specific mutation” or “patient-and tumor-specific mutation in a gene of a tumor of a [cancer] patient”.
This limitation(s) is/are construed to refer to a mutation of a gene expressed by a cancerous tumor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention as claimed in claims 1-11, 13-15, 17-18 and 21 is directed to without significantly more. 
Claim 1 and 21 are directed to method(s) of monitoring a cancer in a patient. 
Claim 1 recites the steps of identifying a patient- and tumor-specific mutation in a gene of a tumor of the patient; obtaining a bodily fluid of the patient; and quantifying cfRNA comprising the patient- and tumor-specific mutation in the bodily fluid of the patient.
Claim 21 recites the steps of obtaining a plurality of bodily fluids of the patient at a plurality of respective time points; and quantifying a first cfRNA in each of the bodily fluids of the patient, wherein the first cfRNA comprises a first patient- and tumor-specific mutation in a gene of a tumor of the patient

Claims 1 and 21 are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims rely on natural law (i.e. the identity and/or quantity of a variant gene of a cfRNA sample from a cancer patient and status of a tumor; or the identity and/or quantity of a variant gene of a cfRNA sample from a cancer patient and the response of the tumor to therapy).

The judicial exception(s) of claims 1 and 21 is/are not integrated into a practical application because the identity and/or quantity of a variant gene of a cfRNA sample from a cancer patient is NOT inventive but rather is a recognition by applicants of naturally occurring genes that are associated with a natural phenomenon/law)).
The recited methods of claims 7-11 and 13-15 are also directed towards a judicial exception as the claims rely on natural principle (the identity and/or quantity of naturally occurring mutations of a gene of a cfRNA/miRNA sample (e.g. wherein gene encodes a neoepitope or a cancer driver gene) and the status/response of a cancerous tumor to therapy).  
The judicial exception(s) of claims 7-11 and 13-15 is/are not integrated into a practical application because the identity and/or quantity of a variant gene of a cfRNA sample from a cancer patient is NOT inventive but rather is a recognition by applicants of naturally occurring genes that are associated with a natural phenomenon/law)).
The recited methods of claims 1-6 additionally involve abstract steps of “identifying…” which are construed as passive processes involving data analysis/manipulation (e.g. omics data processing).
The recited methods of claims 4-6 additionally involve abstract and computational steps which provide one/more algorithms to generate a model that analyzes sequence data and/or an algorithm to inform a physiological parameter or one or more characteristic of a patient’s tumor. 
As such, the instant claims 1-6 provide abstract processes that manipulate data which are not directed to statutory subject matter and do not elevate the claims to significant more than the judicial exceptions.	Concerning claims 11, 17-18, these claims either recite a limitation at a high-level of generality or that are deemed as a well-understood, routine, conventional activity previously known. 
Specifically, claim 11 provides monitoring of a cancer patient during a generic treatment (since the treatment recited is non-specific or directed to treating cancer, it is unclear ordinary skilled artisan what regimen is to be construed as a treatment). Claim 17 is directed to providing a real-time quantitative PCR to quantify a variant gene(s) of a cfRNA sample (see e.g. para [0023] of US2014/0199681) while claim 18 is directed to archiving cfRNA via freezing at -80 °C or archiving cDNA via freezing at -4 °C or storing at +2 - 8 °C (see e.g. para [0023] of US2014/0199681).
Because claims 1-11, 13-15, 17-18 and 21 are directed towards judicial exceptions and recite additional element that are not integrated into a practical application so that the claims amount to significantly more than the judicial exceptions, these claims are deemed as patent-ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maierthaler et al. (Epub Sept 15, 2016, International journal of cancer, 140(1), pp.176-187) as evidenced by Jin et al. (2015, Oncol Rep 33:515-25) and Hur et al. (2013, Gut 62:1315-1326) and Toiyama et al. (2014, Annals of surgery, 259(4), p.735-743) in view of Vaske et al. (publ. 04/29/2015, WO2011/139345: cited on the IDS), Ng et al. (2009, Gut, 58(10), pp.1375-1381), Danenberg et al. (WO2016/077709: published May 19, 2016: previously cited).

Claims 1-3, 14-15, 17-18
Regarding claims 1 and 14-15, Maierthaler et al. (2016) teach a method of monitoring cancer in a patient (see the abstract on pg 176, wherein Maierthaler et al. (2016) discloses “monitoring” or “evaluating” samples obtained from non-metastatic colorectal colon cancer (CRC) patients and metastatic colorectal colon cancer (CRC) patients); (see also pg 177, left col, section entitled “Material and Methods Study Cohort” and pg 177, 1st para of right col, wherein Maierthaler et al. (2016) discloses that patient blood samples are collected prior to and after surgery including before, during and after adjuvant therapy and wherein Maierthaler et al. (2016) also discloses the evaluation of a 543 patient CRC cohort which included patients with all tumor stages and different adjuvant therapies diagnosed and treated between 2003 and 2007, specifically 309 non-metastatic CRC patients (stage I, II and III) and 234 metastatic (stage IV) CRC patients).

Regarding claim 1, Maierthaler et al. (2016) teach obtaining a bodily fluid (see abstract and pg 177, sections entitled “Material and Methods Study Cohort” and “Blood sampling, processing and miRNA isolation from plasma”, wherein Maierthaler et al. (2016) discloses obtaining plasma samples of 543 CRC patients with stage I-IV disease).

Regarding claims 1-3 and 14-15, Maierthaler et al. (2016) teach identifying a patient- and tumor-specific mutation in a gene of a tumor of the patient (see abstract and pg 178, section entitled “miRNA profiling with custom TaqManTM array MicroRNA cards” and pg 180, right col, section entitled “Results miRNA profiling with custom TaqManTM array MicroRNA cards”: wherein Maierthaler et al. discloses providing a custom TaqManTM array MicroRNA cards for obtaining transcriptomic sequence data of plasma samples of normal and CRC patients and wherein Maierthaler et al. further teach the analysis of 95 miRNAs).
Maierthaler et al. identified circulating cell-free miRNA isoforms/mutated miRNAs of miR-200a, miR-200b, miR-200c as prognostic markers in colorectal cancer (CRC) and CRC survival marker on pg 178-179, section entitled “Validation of selected marker candidates” and paper’s title and abstract.

Further regarding claims 2-3, Maierthaler et al. (2016) refers to prior studies of Jin et al., Toiyama et al. and Hur et al. which also identified or established miR-200 family i.e. miR-200a, miR-200b, miR-200c as diagnostic/prognostic CRC markers by comparing sequence data of CRC tissues and cell lines (tumor vs. matched normal) (pg 177, left col., 1st para below the “What’s new” section). However, the studies of Jin et al., Toiyama et al. and Hur et al. do NOT disclose that the sequence data to identify are obtained from CRC tissues (tumor vs. matched normal) of the same patient.

Regarding claim 17, Maierthaler et al. (2016) teach wherein the step of quantifying includes real time quantitative PCR of a cDNA prepared from the cfRNA (pg 178, sections entitled “miRNA profiling with custom TaqManVR array MicroRNA cards” and “Validation of selected marker candidates” and pg 180, left col, 1st para below Table 1).
Regarding claim 18, Maierthaler et al. (2016) teach archiving at least some of the bodily fluid or cfRNA isolated from the bodily fluid or cDNA prepared from the cfRNA (see pg 177, right col, section entitled “Blood sampling, process isolation from plasma”).

Claims 2-3
Regarding claims 2-3, Ng et al. teach a step of identifying comprises comparing omics data from CRC tumor tissue and normal/healthy tissue and from plasma but omics data are not from a same patient (pg 1375, abstract, sections entitled “Methods” and “Results”).

Claims 2-9
Regarding claims 2-6, Vaske et al. teach a PAthway Recognition Algorithm using Data Integration on Genomic Models (PARADIGM) method (pg 31-32, para [0092]-[0094]) that integrates diverse high-throughput genomics information with known signaling pathways to provide patient-specific genomic inferences on the state of gene activities, complexes, and cellular processes. The core of the method uses a factor graph to leverage inference for combining the various data sources. The use of such inferences in place of, or in conjunction with, the original high-throughput datasets improves our ability to classify samples into clinically relevant subtypes. Clustering the GBM patients based on the PARADIGM-integrated activities revealed patient subtypes correlated with different survival profiles.
Specifically regarding claims 2-3, Vaske et al. teach comparing omics (i.e. whole genome expression analysis) data from tumor tissue and normal tissue of the same patient (pg 56, para [00183], pg 24, para [0068]-[0069] and pg 25, para [0070], and pg 26, para [0078], pg 73-74, para [00248] and pg 76, para [00252] and pg 82, para [00268]).
Specifically regarding claim 4, Vaske et al. teach wherein the omics data are compared in an incremental synchronous manner (pg 26-27, para [0082]-[0084], pg 82, para [00268]-[00269]).
Specifically regarding claim 5, Vaske et al. teach a method further comprising a step of using a pathway model and the patient- and tumor-specific mutation to infer a physiological parameter of the tumor (see pg 44, para [00133] and pg 26, para [0078]-[0079] wherein PATHWAY algorithm and mutated gene/ SNP are used to infer clinically-relevant subgroups having different clinical outcomes; and see also pg 63-64, para [00213]: wherein SNP analysis used to infer tumor subtype and the tumor’s drug response).
Regarding claim 6, Vaske et al. teach wherein the pathway model is PARADIGM, and optionally wherein the physiological parameter is sensitivity of the tumor to a drug (pg 97, Table 6 and pg 19, para [0040], pg 23, para [0064], pg 33, para [00100], pg 39, para [00116], pg 40, para [00118], pg 44, para [00134], pg 63-64, para [00213]-[00214] and pg 69-70, para [00235]-[00236]: wherein SNP analysis used to infer tumor subtype and the tumor’s drug response).
Regarding claim 7, Vaske et al. teach wherein the patient- and tumor-specific mutation encodes a neoepitope (pg 37, para [00110], pg 38, para [00112], pg 43-44, para [00132]-[00133]).
Regarding claim 8, Vaske et al. teach wherein the patient- and tumor-specific mutation is located in a cancer driver gene (pg 35, para [00104]; pg 66, para [00220],  pg 66, para [00222]).
Regarding claim 9, Vaske et al. teach a method further comprising a step of associating the patient- and tumor-specific mutation with a clonal population of cancer cells within the tumor (pg 43-44, para [00132]-[00133] and pg 65, para [00217]-[00218]; also para [00223] wherein mutations associated with a clonal population of cancer cells are indicated).

Claims 1, 10-14, 21
Regarding claims 1 and 21, Danenberg et al. (WO2016/077709: published May 19, 2016) teach a method for improved detection of cell-free nucleic acid, particularly cell-free RNA (cfRNA) and for identifying rare species that can be useful for diagnosing and/or monitoring various types of cancer (see para [0033], para [0086]-[0089],  para [0029]-[0030], para [0032]).
More specifically, Danenberg et al. (WO2016/077709) notes the conventional use of PCR-based sequencing technology, such as next generation sequencing to detect mutations in cfDNA and thus identify cancer pre-disposition mutations as well as cancer driver mutations (para [0003]).
Danenberg et al. (WO2016/077709) then teaches an improved and sensitive method for monitoring a cancer in a patient by quantifying cfRNA of a body fluid sample or a patient sample (para [0004]-[0005], para [0008], para [0049]).

Regarding claim 10, Danenberg et al. teach wherein the step of obtaining the bodily fluid and the step of quantifying the cfRNA are repeated (para [0048]-[0054], [0076]-[0098]).

Regarding claim 11, Danenberg et al. teach wherein the steps are repeated during treatment of the patient (para [0048]-[0054], [0061], [0097]-[0098]).
Regarding claim 12, Danenberg et al. teach wherein the steps are repeated after treatment of the patient (para [0048]-[0054], [0060]-[0061], [0097]-[0098]).
Regarding claim 13, Danenberg et al. teach wherein the step of identifying the patient-and tumor-specific mutation is repeated during or after treatment of the patient and identifies a second patient- and tumor-specific mutation in a second gene (para [0060]-[0061], [0064], [0076], [0097]-[0098]: wherein Danenberg et al. discloses various tumor cfRNA mutated gene marker(s) that are identified and can be monitored).
Regarding claim 14, Danenberg et al. teach quantifying a cfRNA comprising the second patient- and tumor-specific mutation (para [0062], [0064], [0076]-[0083], [0097]-[0098]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to monitor cancer in a patient before, during and/or after treatment in a manner as taught by Maierthaler et al. by first identifying a diagnostic or prognostic marker or a treatment-response marker for the cancer such that can be measured and monitored in the patient’s tissue sample and bodily fluid sample. The ordinary skilled artisan would have been further motivated by Maierthaler et al. and Danenberg et al. teachings of quantifying the marker specifically from a bodily fluid collected from the patient for a non-invasive method of monitoring physiological and/or clinical characteristics and/or changes to the tumor.
Maierthaler et al. and Danenberg et al. teach the non-invasive monitoring of cancer by detecting miR-200 isoforms (cf-miRNA) of a patient’s plasma sample or non-invasive monitoring of cancer by detecting a mutation in a gene or fusion transcript or gene expression of PDLAR-V7, -1, PD-L1, ERCCI, EGFR, TS, AREG, EREG, VEGFR2, EML4-ALK, ROSI, RET, c-Met, FGFRI, KRAS, BRAF, NRAS, Her-2, PIK3CA, KIT, GNAQ, and GNA11 and/or monitoring wild type KRAS G12 to mutation C12, V12, S12 associated with colon colorectal cancer (Danenberg et al., pg 17-18, Table 2 and para [0016]-[0018]). 
One of ordinary skill in the art would have been further motivated by Vaske et al.’s teachings of providing omics data and the PARADIGM algorithm or other functionally equivalent pathway model for the analysis of omics data in an incremental synchronous manner so as to infer a physiological parameter of the tumor.
One of ordinary skill in the art would have had a reasonable expectation of success at combining the teachings of Maierthaler et al. and Danenberg et al. and Vaske et al. so to develop a robust screening and high throughput method that measures the presence or quantity of one or more circulating cell-free miRNA isoforms or one or more cell-free mutated tumor gene (i.e. the instant patient-and tumor-specific mutation) that are indicative of the presence of cancer, or treatment responsive or treatment resistive cancer for the purpose of identifying and monitoring the status of the cancer in the cell-free sample obtained from the patient. Such combining requires no more than ordinary skill of knowledge already available in the prior art.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-11, 13-15, 17-18 and 21 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 12, 2021